Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Non-Final office action on the merits in response to the application filed on 26 January, 2019 and the preliminary amendment filed on 26 August, 2020. Claims 1-3, 5-11 and 13-22 are currently pending. The rejections are as stated below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11 and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.    
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-3, 5-11 and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a series of steps for refunding real property taxes using a plurality of easements and a plurality of real property tax option contracts. 
The claim is directed to a machine, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of a real property tax refund program joined by a plurality of parties associated with a plurality of real property lots; and  listing said plurality of real property tax option contracts as a plurality of intangible assets, enabling said intangible assets to be bought, sold, and/or traded on a trade exchange; wherein a real property tax easement on each of said plurality of real property lots is granted by a corresponding party of said plurality of parties associated with said plurality of real property lots for the purpose of creating said plurality of real property tax option contracts; wherein each of said real property tax easements are adapted for serving as underlying instruments or securities for the purpose of linking them to said plurality of real property tax option contracts; wherein each of said plurality of real property tax option contracts has a strike price equal to an annual real property tax amount expected to be owed, wherein said annual real property tax expected to be owed comprises a tax rate, a millage rate, and/or a dollar amount; wherein at least one capital improvement is made on at least one of said plurality of real property lots by at least one of said plurality of parties associated with said plurality of real property lots; wherein a transaction party is able to make a transaction on at least one of said plurality of real property tax option contracts; wherein each of said plurality of real property tax option contracts is selected from a group consisting of a long naked call option contract and a put option contract; wherein a real property tax bill, showing an amount of tax owed for next year by at least one party of said plurality of parties associated with said plurality of real property lots, is received; wherein said real property tax bill is paid to a tax collector by said transaction party; and wherein at least one real property tax option selected from a group consisting of a call option and a put option, prior to its expiration date, is exercised and potential profits are split among at least one corresponding party of said plurality of parties associated with said plurality of real property lots.
The claimed system simply describes series for refunding real property taxes using a plurality of easements and a plurality of real property tax option contracts. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of fundamental commercial or business practices or of the limitations in the mind or via manual human activity, but for the recitation of generic computer component, such as the computer-related database having the capability to compile data. That is, other than reciting “computer-related database” nothing in the claim precludes the limitations from practically being performed in the human mind/pen and paper or by methods of organizing human activity. For example, but for the “computer-related database” language, the claim encompasses the manually refunding real property taxes using a plurality of easements and a plurality of real property tax option contracts. These limitations are directed to an abstract idea because they are activities that falls within the enumerated group of “mental processes or methods of organizing human activities” in the 2019 PEG. 
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer-related database having the capability to compile data to perform the steps. The computer database in the steps is recited at a high level of generality, i.e., as a generic computer performing a generic computer function of compiling data. This generic computer limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a computer (using the computer as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the computer database at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 1, 9 and 17.  Furthermore, the dependent claims 2, 3, 5-8, 10, 11, 13-18 and 20-22 do not resolve the issues raised in the independent claims. 
Dependent claims 2, 3, 10, 11and 19 include the additional elements of a computer server, a software program, a network, a user interface, an electronic database, a Multi-Listing Subscription (MLS)-type database and a blockchain. The computer server, a software program, a network, a user interface, and an electronic database are recited at a high level of generality, i.e., as a generic computer performing a generic computer function of compiling data. This generic computer limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
The claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a server (using the server as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the computer server, a software program, a network, a user interface, an electronic database and a Multi-Listing Subscription (MLS)-type database at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
 Dependent claims 5-8, 13-16, 18 and 20-22, recite the at least one of said plurality of real property tax option contracts is a call option contract, and wherein a buyer of said call option contract has a right but not an obligation to buy an underlying associated instrument at a price and will exercise a call option whenever the underlying associated instrument price is higher than a break-even price; at least one of said plurality of intangible assets entails a valuation of an intangible asset, such as a real property tax easement agreement, wherein, an acquisition price associated with the intangible asset is amortized by a party, such as an easement holder to create net operating losses, wherein the net operating losses are applied as a loss carryback and/or loss carryforward resulting in a tax refund and/or a reduced tax liability when claimed on a party's tax returns; at least one of said plurality of intangible assets entails a valuation of an intangible asset, such as a property- specific geographic trademark, wherein an acquisition price associate with the intangible asset is amortized by a party, such as a trademark licensee, to create net operating losses, wherein the net operating losses are applied as a loss carryback and/or loss carryforward resulting in a tax refund and/or a reduced tax liability when claimed on a party's tax returns, wherein each of said plurality of parties associated with said plurality of real property lots is at least one investor selected from a group consisting of a property owner of a property lot, and a builder of said property lot; at least one of said plurality of real property tax option contracts is a call option contract, and wherein a buyer of said call option contract has a right but not an obligation to buy an underlying associated instrument at a price and will exercise a call option whenever the underlying associated instrument price is higher than a break-even price at least one of said plurality of intangible assets is a real property tax easement agreement, at least one of said plurality of intangible assets is a property-specific geographic trademark; wherein said party associated with said real property lot is at least one investor selected from a group consisting of a property owner of a property lot, and a builder of said property lot; wherein said at least one corporate entity can transfer all intangible assets held in the name of said at least one corporate entity into the name of an individual in order to reduce the annual real property tax amount owed and wherein said real property tax option contracts further comprise at least one selected from a group consisting of a property and casualty insurance premium option (PCIP) and a life insurance premium option (LIPO).
As mentioned above with respect to the independent claims, the generic server limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a server, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.

Accordingly, claims 1-3, 5-11 and 13-22 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kroutik (US 2009/0089217 A1) discloses an electronic system--and associated method--for creating, marketing, and selling real estate options, represented by an option contracts for individual real estate parcels.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted

/HANI M KAZIMI/Primary Examiner, Art Unit 3691